MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                              Feb 07 2019, 9:16 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Thoma                                            Curtis T. Hill, Jr.
Leonard, Hammond, Thoma & Terrill                        Attorney General of Indiana
Fort Wayne, Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tubo D. Owei,                                            February 7, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1679
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D04-1803-F6-239



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019                Page 1 of 10
[1]   Tubo D. Owei appeals his conviction of and sentence for Level 6 felony

      domestic battery. 1 He presents three issues for our review:


                 1. Whether the State presented sufficient evidence he committed
                 Level 6 felony domestic battery;


                 2. Whether the trial court abused its discretion when it sentenced
                 him to two years; and


                 3. Whether Owei’s two-year sentence is inappropriate.


      We affirm.



                                Facts and Procedural History
[2]   Owei and B.R. had an off and on romantic relationship and had a child

      together. On February 27, 2018, Owei, B.R., and B.R.’s two children 2 were at

      home. Owei asked B.R. if he could borrow her deodorant. B.R. scraped off the

      top layer of the deodorant to give to Owei because “it’s [D]ove and it’s for

      women. So [she] didn’t want him to put it under his arm.” (Tr. Vol. II at 135.)

      Owei became irritated, and B.R. left the room.


[3]   Owei followed B.R. and started yelling. Owei then punched B.R. in the face,

      and the two “started fighting inside the living room[.]” (Id. at 137.) After a few




      1
          Ind. Code § 35-42-2-1.3(b)(2) (2016).
      2
          One of the children was Owei’s child.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 2 of 10
      minutes during which B.R. and Owei punched each other, Owei picked up B.R.

      and threw her down, injuring B.R.’s head. B.R. attempted to reach her phone

      to call 911, but Owei began choking her. At some point, Owei obtained a knife,

      but B.R. was able to get it away from him. Owei also grabbed a computer cord

      and whipped B.R. with it multiple times. B.R. was eventually able to reach the

      bathroom, close the door, and call 911.


[4]   Police arrived shortly thereafter and arrested both B.R. and Owei. The attack

      lasted a total of thirty to forty-five minutes. As a result of the attack, B.R.

      suffered two black eyes, a lump on her head, bruises and cuts on her fingers,

      and welts and bruises on her back. Owei also sustained injuries: a busted lip, a

      loose tooth, and a bleeding head injury.


[5]   The State charged Owei with Level 6 felony domestic battery and Class A

      misdemeanor interference with the reporting of a crime. 3 A jury returned a

      guilty verdict for the domestic battery charge. The trial court convicted Owei of

      Level 6 felony domestic battery and sentenced him to two years, with eighteen

      months suspended to probation.



                                    Discussion and Decision




      3
          Ind. Code § 35-45-2-5 (2002).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 3 of 10
                                   Sufficiency of the Evidence
[6]   When reviewing sufficiency of evidence to support a conviction, we consider

      only the probative evidence and reasonable inferences supporting the trial

      court’s decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-

      finder’s role, and not ours, to assess witness credibility and weigh the evidence

      to determine whether it is sufficient to support a conviction. Id. To preserve

      this structure, when we are confronted with conflicting evidence, we consider it

      most favorably to the trial court’s ruling. Id. We affirm a conviction unless no

      reasonable fact-finder could find the elements of the crime proven beyond a

      reasonable doubt. Id. It is therefore not necessary that the evidence overcome

      every reasonable hypothesis of innocence; rather, the evidence is sufficient if an

      inference reasonably may be drawn from it to support the trial court’s decision.

      Id. at 147.


[7]   To prove Owei committed Level 6 felony domestic battery, the State had to

      present evidence he touched a member of his family or household in a rude,

      angry, or insolent manner and the crime occurred in the presence of a child less

      than sixteen years old, provided he knew the child was present and would be

      able to hear or see the offense. Ind. Code § 35-42-2-1.3(b)(2) (2016). Owei

      argues there are several inconsistencies in B.R.’s testimony and her “account of

      things does not make sense and is unreasonable given the evidence.” (Br. of

      Appellant at 19.)




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 4 of 10
[8]   B.R. testified that, over a period of thirty to forty-five minutes, Owei punched

      her, dropped her causing a head injury, choked her, and whipped her. B.R.

      suffered two black eyes, a lump on her head, cuts and bruises on her fingers,

      and welts and bruises on her back. The crime occurred in the presence of B.R.’s

      small children, whom the evidence demonstrated Owei knew were present.

      Owei’s account of the events, in which B.R. was the aggressor and the time

      frame of the attack was considerably shorter, is an invitation for us to reweigh

      the evidence, which we cannot do. See Drane, 867 N.E.2d at 146 (appellate

      court cannot reweigh evidence or judge the credibility of witnesses). B.R.’s

      account is neither incoherent nor unbelievable, and we therefore affirm. See,

      e.g., Moore v. State, 27 N.E.3d 749, 751 (Ind. 2015) (“For the incredible

      dubiosity rule to apply, the evidence presented must be so unbelievable,

      incredible, or improbable that no reasonable person could ever reach a guilty

      verdict based upon that evidence alone.”).


                              Sentencing - Abuse of Discretion
[9]   Sentencing decisions are within the sound discretion of the trial court, and we

      review them on appeal only for an abuse of discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (Ind. 2007). One

      way a court abuses its discretion is by failing to address mitigating

      circumstances that are advanced for consideration and clearly supported by the

      record. Id. at 490-1. A trial court is not, however, required to accept a

      defendant’s claim as to the existence of mitigating circumstances. Harman v.

      State, 4 N.E.3d 209, 218 (Ind. Ct. App. 2014), trans. denied. Rather, the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 5 of 10
       defendant must “establish that the mitigating evidence is both significant and

       clearly supported by the record.” Id. The trial court is not obligated to explain

       why it did not find a circumstance to be mitigating. Anglemyer, 868 N.E.2d at

       493.


[10]   A Level 6 felony has a sentencing range of six months to two and a half years,

       with an advisory sentence of one year. Ind. Code § 35-50-2-7(b) (2016). The

       trial court sentenced Owei to two years, with eighteen months suspended to

       probation. During Owei’s sentencing hearing, the trial court stated:


               All right. I hear - I’m having trouble finding some mitigating
               circumstances this morning. I did hear him apologize.
               Although, it’s hard when to know[,] as the Court[,] how sincere
               that is considering he’s been found guilty. I look at the IRAS
               score. It does put him at a moderate risk to reoffend. That is an
               objective[,] as you know [Defense Counsel,] that allows the
               Court to determine whether or not he should remain incarcerated
               or put on a suspended sentence with services. I do find that all of
               the aggravating factors in this case including prior attempts of
               rehabilitation I guess have failed because he had a prior criminal
               offense in carrying a handgun. I do agree with the prosecutor
               that the facts and circumstances alone push this well above the
               advisory sentence. Accordingly, I am going to sentence you to
               two years. However, six months will be executed based on the
               arguments I hear from [Defense Counsel]. The remaining year
               and a half, [Defense Counsel], I will go ahead and place him on
               active adult probation. When he is released on active adult
               probation, he will have 180 days of community control. That’s
               the ankle bracelet[,] Mr. Owei. When you get out or after you
               are done completing your executed time you will wear an ankle
               bracelet as a condition of probation for 180 days. That will force
               you to get a place to live. They will give you time to get hooked


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 6 of 10
               up. It will force you to get a place to live and to get a job as
               you’ve outlined to me.


       (Tr. Vol. III at 100-1.)


[11]   Owei argues the trial court abused its discretion when it did not recognize his

       “ability to maintain employment and minimal criminal history as mitigating

       circumstances.” (Br. of Appellant at 23.) However, the trial court is not

       required to find his ability to maintain employment as a mitigator. See Newsome

       v. State, 797 N.E.2d 293, 301 (Ind. Ct. App. 2003) (“Many people are gainfully

       employed such that this would not require the trial court to note it as a

       mitigating factor or afford it the same weight as Newsome proposes.”), trans.

       denied. It is also not obliged to find as mitigating Owei’s minimal criminal

       history. See Robinson v. State, 775 N.E.2d 316, 321 (Ind. Ct. App. 2002) (trial

       court is not required to find minimal criminal history as a mitigating factor).

       We hold the trial court did not abuse its discretion when it did not assign

       mitigating weight to Owei’s ability to maintain employment and minimal

       criminal history. See Harman, 4 N.E.3d at 218 (trial court is not required to find

       the same mitigators as those offered by defendant).


[12]   Owei asserts the trial court’s assignment of aggravating weight to failed

       attempts at rehabilitation was an abuse of discretion and states, “[s]imply

       because Mr. Owei reoffended does not mean that all efforts at rehabilitation

       have failed.” (Br. of Appellant at 24.) Should we determine this aggravator

       was improper, “remand for resentencing may be the appropriate remedy if we

       cannot say with confidence that the trial court would have imposed the same
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 7 of 10
       sentence.” Anglemyer, 868 N.E.2d at 491. However, the trial court also found

       aggravating the nature of the crime, and Owei does not dispute the use of that

       factor as an aggravator. Even disregarding Owei’s failure at rehabilitation, the

       trial court considered the nature of the offense a significant aggregator. (See Tr.

       Vol. III at 100) (“the facts and circumstances alone push this well above the

       advisory sentence”). Accordingly, even if the trial court erroneously found the

       aggravator, we are confident the court would have sentenced Owei to two years

       for his Level 6 felony domestic battery.


                                    Sentencing - Inappropriate
[13]   Under Ind. Appellate Rule 7(B), we may revise a sentence if, after due

       consideration of the trial court’s decision, we find the sentence inappropriate in

       light of the nature of the offense and the character of the offender. Anglemyer,
868 N.E.2d at 491. We consider not only the aggravators and mitigators found

       by the trial court, but also any other factors appearing in the record. Johnson v.

       State, 986 N.E.2d 852, 856 (Ind. Ct. App. 2013). We defer to the trial court’s

       decision, and our goal is to determine whether the defendant’s sentence is

       inappropriate, not whether some other sentence would be more appropriate.

       Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012), reh’g denied. Owei, as the

       appellant, bears the burden of demonstrating his sentence is inappropriate. See

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006) (appellant bears burden of

       demonstrating sentence is inappropriate).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 8 of 10
[14]   When considering the nature of the offense, the advisory sentence is the starting

       point for determining the appropriateness of a sentence. Anglemyer, 868 N.E.2d

       at 494. A Level 6 felony has a sentencing range of six months to two and a half

       years, with an advisory sentence of one year. Ind. Code § 35-50-2-7(b) (2016).

       The trial court sentenced Owei to two years, with eighteen months suspended

       to probation.


[15]   Owei argues the nature of his offense does not make him the “worst of the

       worst offenders,” (Br. of Appellant at 25), and thus his two-year sentence is

       inappropriate. We first note Owei did not receive the maximum sentence for

       his crime, which is two and a half years. See Ind. Code § 35-50-2-7(b) (2016)

       (maximum sentence for Level 6 felony is two and a half years). Additionally,

       the State presented evidence he assaulted B.R. for thirty to forty-five minutes;

       that he whipped, hit, dropped, and choked her resulting in injuries such as two

       black eyes, bruises and cuts on her hands, and a lump on her head; and that the

       incident occurred in the presence of B.R.’s children, one of whom was Owei’s

       child.


[16]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Johnson, 986 N.E.2d at 857. The significance of

       criminal history varies based on the gravity, nature, and number of prior

       offenses in relation to the current offense. Id. Owei’s criminal history is

       unremarkable, with one prior felony conviction.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 9 of 10
[17]   However, taken together, the nature of Owei’s offense and his character do not

       lead us to the conclusion that his sentence is inappropriate. See Kunberger v.

       State, 46 N.E.3d 966, 974 (Ind. Ct. App. 2015) (sentence in excess of advisory

       not inappropriate based on injuries sustained by the victim despite defendant’s

       minimal criminal record).



                                               Conclusion
[18]   The State presented sufficient evidence Owei committed Level 6 felony

       domestic battery. In addition, the trial court did not abuse its discretion when it

       sentenced him to two years with eighteen months suspended to probation.

       Finally, Owei’s sentence is not inappropriate based on the nature of his offense

       and his character. Accordingly, we affirm.


[19]   Affirmed.


       Baker, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1679 | February 7, 2019   Page 10 of 10